Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s “response to office action” received on January 12, 20022 coupled with the RCE received on October 13, 2021 has been entered.

Election/Restrictions
 1 	Claims 21, 27-29, 32, 33, 34, 36-38 and 40-44 are directed to an invention that is independent or distinct from the invention claimed in the claims 30-31, 39 and 45-53 for the following reasons: 

I.	Claims 21, 27-29, 32, 33, 34, 36-38 and 40-44 are directed to determine in the user equipment a location of a beginning of the second portion based at least in part on the number of physical resource blocks 

 II.	claims 30-31, 39 and 45-53 are directed to determine in the user equipment an allocation of resources of the second portion based at least in part on the number of physical resource blocks 

2.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, 21, 27-29, 32, 33, 34, 36-38 and 40-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

REMARKS
1.   	On page 15 of the remark Applicant argued prior art fails to teach the claimed limitation “a first type of signaling comprising both persistent ACK/NACK signaling and scheduling request signaling” as recited in the independent claims. 
 	
In response:
 	The examiner respectfully disagrees. Prior art Imamura at paragraph [0021] discloses a first set of resources for CQI and the ACK/NAK information are reserved for a persistent scheduled UE. Here ACK/NAK information corresponding to persistent ACK/NACK signaling and CQI corresponding to scheduling request signaling with BRI means first type of signaling comprising both persistent ACK/NACK signaling and scheduling request signaling. In the claim Applicant does nor further clarify the scheduling request signaling. If a particular definition of the claimed term “scheduling request signaling” is applied here, then Applicant should define it in the claim and also provide support in the specification.   

2.   	On page 15 of the remark Applicant argued prior art fails to teach the claimed limitation “receiving a number of physical resource blocks for the persistent acknowledgment signaling and scheduling request” as recited in the independent claims.

In response:
 	The examiner respectfully disagrees. Prior art Papasakellariou at page last paragraph discloses of receiving allocation of the fixed number of RBs for the CQI and persistent ACK/NACK means receiving a number of physical resource blocks for the persistent acknowledgment signaling and scheduling request. Last paragraph also discloses these fixed number of RBs are allocated to a UE through broadcast channel. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 30-31, 39 and 45-53 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over U.S. Pre-Grant Publication US 2009/0103482 A1 to Imamura et al. (hereinafter Imamura) in view of U.S.  Pre-Grant Publication US 2009/0010240 A1 (Provisional Application 60/976,959 dated Oct 02, 2007) to Papasakellariou et al. (hereinafter Papasakellariou)

 	As to claims 45, 30, 48 and 51, Imamura discloses a method comprising:
 	receiving, from a base station, a configuration for a resource space comprising a plurality of time-frequency resources, wherein the resource space comprises a first portion for a first type of signaling and a second portion for a second type of signaling,  wherein the first type of signaling comprises persistent acknowledgement signaling and scheduling request signaling, and the second type of signaling comprises dynamic acknowledgement signaling, and the first type of signaling 2 and the second type of signaling share a common channelization structure (Imamura; Fig.6-7; [0021]; [0063]-0066] shows and discloses UE receives resource allocation that includes first portion and second portion. A first set of resources for CQI and the ACK/NAK information are reserved for a persistent scheduled UE. Here ACK/NAK information corresponding to persistent ACK/NACK signaling and CQI corresponding to scheduling request signaling.  Fig.6-7; [0021]; [0063]-0066] shows and discloses second portion is reserved for the dynamic ACK/NACK). [0043]; [0063] discloses resource allocation includes time and frequency resource);
 	Imamura discloses UE receiving allocation for the persistent ACK/NACK and dynamic ACK/NACK. Imamura fails to explicitly disclose of receiving a size of resource reserved for the persistent acknowledgement signaling and determining by the UE an allocation of resources for the second portion or dynamic acknowledgement using the size. However, Papasakellariou discloses 
 	the first type of signaling and the second type of signaling sharing a same channelization structure (Papasakellariou; Fig.8 in page 6 shows persistent PDSCH ACK/NACK with dynamic PDSCH ACK/NACK in a sub-frame means sharing same channelization structure)
 	receiving, in a user equipment and from the base station, a number of physical resource blocks for the persistent acknowledgement signaling and the scheduling request signaling, based at least in part on the configuration of the resource space, wherein the number of physical resource blocks is received explicitly via higher layer signaling or radio resource control signaling (Papasakellariou; Provisional Application page 5, last paragraph and page 12, first paragraph discloses of receiving allocation of the fixed number of RBs for the CQI and persistent ACK/NACK means receiving a number of physical resource blocks for the persistent acknowledgment signaling and scheduling request. Last paragraph also discloses these fixed number of RBs are allocated to a UE through broadcast channel); 
	determining, in a user equipment, an allocation of resources of the second portion based at least in part on the number of physical resource blocks. (Papasakellariou; Provisional Application page 5, last paragraph and page 12, first paragraph discloses of receiving the fixed number of RBs for the PDSCH ACK/NACK and CQI and also discloses this information is used by the UE to determine the RBs for the dynamic PDSCK ACK/NACK).
 	It would have been obvious to one of ordinary skilled in the art to combine the teachings of Imamura and Papasakellariou because both of the references disclose of allocating resources for the persistent ACK/NACK and dynamic ACK/NACK wherein Papasakellariou discloses of determining the allocation of resources for the second portion based on the size of the first portion. One would be motivated to combine the teachings in order to use the limited resources in an effective way and thus provide a QoS. 

As to claims 46, 31, 49 and 52, the rejection of claim 45 as listed above is incorporated herein. In addition, Imamura- Papasakellariou discloses 
wherein resources for the persistent acknowledgement signaling and the scheduling request signaling at least partially overlap (Papasakellariou; Provisional Application Fig.8) 

As to claims 47, 39, 50 and 53, the rejection of claim 45 as listed above is incorporated herein. In addition, Imamura- Papasakellariou discloses 
wherein resources for the first portion and the second portion at least partially overlap (Papasakellariou; Provisional Application Fig.8) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478